Issuer Free Writing Prospectus Pursuant to Rule 433 Relating to Prospectus Supplement dated June 25, 2010 to Prospectus dated April 10, 2008, Registration No. 333-150183 PRESS RELEASE Omega Announces Launch of New Equity Shelf Program and Anticipated Closing of Remaining CapitalSource Facilities HUNT VALLEY, Md., Jun 25, 2010 Omega Healthcare Investors, Inc. (NYSE:OHI) (the “Company”) today announced that it has entered into separate equity distribution agreements to sell shares of its common stock having an aggregate gross sales price of up to $140,000,000. In addition, the Company today announced that it has received the consent of the U.S. Department of Housing and Urban Development (“HUD”) in connection with the Company’s contemplated acquisition of 40 long-term care facilities (the “HUD Portfolio”) from affiliates of CapitalSource
